Exhibit 10.21

 

AMENDMENT NO. 4

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 4 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of December 11, 2015, by and among WELLS FARGO
CAPITAL FINANCE, LLC, in its capacity as agent (in such capacity, “Agent”) for
the Lenders (as defined in the Loan Agreement referred to below), KINERGY
MARKETING LLC (“Kinergy”), and PACIFIC AG. PRODUCTS, LLC (“Pacific Ag” and
together with Kinergy, each individually, a “Borrower” and collectively, the
“Borrowers”).

 

WHEREAS, Borrowers, Agent and Lenders have entered into certain financing
arrangements as set forth in (a) the Amended and Restated Loan and Security
Agreement, dated as of May 4, 2012, by and among Agent, Lenders and Borrowers
(as amended, restated, renewed, extended, supplemented, substituted and
otherwise modified from time to time, the “Loan Agreement”) and (b) the
Financing Agreements (as defined in the Loan Agreement); and

 

WHEREAS, Borrowers have advised Agent that Pacific AG desires to enter into
Marketing Agreements (as defined in the Loan Agreement) with certain of the
Aventine Affiliates, each substantially in the form of Exhibit A attached hereto
(the “Pacific AG Marketing Agreements”);

 

WHEREAS, Borrowers have advised Agent that Borrowers and Parent desire to
replace the Intercompany Operating Agreement (as defined in the Loan Agreement)
with a certain Affiliated Company Agreement, effective as of July 1, 2015, among
Borrowers and Parent, substantially in the form of Exhibit B attached hereto
(the “Affiliated Company Agreement”);

 

WHEREAS, Borrowers, Agent and Lenders have agreed to amend and modify certain
provisions of Loan Agreement, subject to the terms and conditions of this
Amendment.

 

NOW, THEREFORE, upon the mutual agreements and covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Definitions.

 

(a) Additional Definitions. The Loan Agreement is hereby amended to add the
following new definition thereto:

 

““Amendment No. 4” shall mean Amendment No. 4 to Amended and Restated Loan and
Security Agreement, dated as of December 11, 2015.”

 

““Affiliated Company Agreement” shall mean that certain Affiliated Company
Agreement, effective as of July 1, 2015, by and among the Borrowers party
thereto, certain of the Aventine Affiliates, and Parent pursuant to which Parent
will provide certain services to Borrowers as more particularly set forth
therein, as amended, restated, modified or supplemented from time to time.”

 

(b) Interpretation. Capitalized terms used and not defined in this Amendment
shall have the respective meanings given them in the Loan Agreement.



 1 

 

 

 

2. Consent. To the extent their consent may be necessary or required under the
Loan Agreement or the other Financing Agreement, Agent and Lenders hereby
consent to the consummation of the transactions contemplated by the Pacific AG
Marketing Agreements and the Affiliated Company Agreement.

 

3. Amendments.

 

(a) Intercompany Operating Agreement. Section 1.66 of the Loan Agreement is
hereby deleted in its entirety and the following substituted therefor:

 

“1.66 [Reserved].”

 

(b) Affiliated Company Agreement. Each Section of the Loan Agreement and the
other Financing Documents in which the term “Intercompany Operating Agreement”
appears, including, without limitation, Sections 1.106 (Receivables), 9.12(b)
(Transactions With Affiliates), and 10.1(n) (Events of Default) of the Loan
Agreement, is hereby amended to delete the reference to “Intercompany Operating
Agreement” appearing therein and substitute “Affiliate Company Agreement” in
lieu thereof.

 

(c) Marketing Agreements. The definition of “Marketing Agreements” set forth in
the Loan Agreement is hereby deleted in its entirety and the following
substituted therefor:

 

““Marketing Agreements” shall mean each of (i) the Ethanol Marketing Agreements,
dated on or about the date of Amendment No. 3 and (ii) the Co-Product Marketing
Agreements, dated on or about the date of Amendment No. 4, by and among one or
more Borrowers and one or more Aventine Affiliates, as amended, and such other
marketing agreements that may be approved by Agent from time to time in its
reasonable discretion.”

 

4. Additional Representation. In addition to the continuing representations,
warranties and covenants at any time made by Borrowers to Agent and Lenders
pursuant to the Loan Agreement and the other Financing Agreements, Borrowers
hereby jointly and severally represent, warrant and covenant with and to Agent
and Lenders that as of the date of this Amendment and after giving effect
hereto, no Default or Event of Default exists or has occurred and is continuing.

 

5. Release. In consideration of the agreements of Agent and Lenders contained
herein and the making of loans by or on behalf of Agent and Lenders to Borrowers
pursuant to the Loan Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, each Borrower and
Parent on behalf of itself and its successors, assigns, and other legal
representatives, hereby, jointly and severally, absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and each Lender, and
their present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives and their respective successors and assigns (Agent, each Lender
and all such other parties being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, whether liquidated or unliquidated, matured or unmatured,
asserted or unasserted, fixed or contingent, foreseen or unforeseen and
anticipated or unanticipated, which any Borrower or Parent, or any of its
successors, assigns, or other legal representatives and its successors and
assigns may now or hereafter own, hold, have or claim to have against the
Releasees or any of them for, upon, or by reason of any nature, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Agreement, in relation to, or in any way in connection with the Loan Agreement,
as amended and supplemented through the date hereof, this Agreement and the
other Financing Agreements. Each Borrower and Parent understands, acknowledges
and agrees that the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.



 2 

 

 

6. Conditions to Effectiveness. The effectiveness of this Amendment shall be
subject to the receipt by Agent of:

 

(a) an original (or electronic copy) of this Amendment duly authorized, executed
and delivered by Borrowers and Lenders;

 

(b) an original (or electronic copy) of a letter agreement re: Consent to
Co-Product Marketing Agreements and Release of Lien on Purchased Assets, duly
authorized, executed and delivered by Citibank, N.A., in its capacity as Agent
under the Aventine Term Loan Agreement, and Pacific Ethanol Central, LLC (f/k/a
Aventine Renewal Energy Holdings, Inc.); and

 

(c) an original (or electronic copy) of the Affiliated Company Agreement, duly
authorized, executed and delivered by Parent and Borrowers.

 

7. Effect of this Amendment. Except as modified pursuant hereto, no other
changes or modifications to the Loan Agreement or the other Financing Agreements
are intended or implied and in all other respects the Loan Agreement and other
Financing Agreements are hereby specifically ratified, restated and confirmed by
all parties hereto as of the date hereof. To the extent of conflict between the
terms of this Amendment, on the one hand, and Loan Agreement or the other
Financing Agreements, on the other hand, the terms of this Amendment shall
control.

 

8. Further Assurances. Borrowers shall execute and deliver such additional
documents and take such additional action as may be reasonably requested by
Agent to effectuate the provisions and purposes of this Amendment.

 

9. Binding Effect. This Amendment shall be binding upon and inure to the benefit
of each of the parties hereto and their respective successors and assigns.

 

10. Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of California (without giving effect to
principles of conflict of laws).

 



 3 

 

 

11. Counterparts. This Amendment may be signed in counterparts, each of which
shall be an original and all of which taken together constitute one agreement.
In making proof of this Amendment, it shall not be necessary to produce or
account for more than one counterpart signed by the party to be charged.
Delivery of an executed counterpart of this Amendment electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Amendment.

 

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 

 

 



 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused teas Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written,

 

BORROWERS:

 

KINERGY MARKETING LLC,

as a Borrower

 

By: /s/ Bryon T. McGregor          

Name: Bryon T. McGregor

Title: Chief Financial Officer

 

 

PACIFIC AG PRODUCTS, LLC,

as a Borrower

 

By: /s/ Bryon T. McGregor          

Name: Bryon T. McGregor

Title: Chief Financial Officer

 

 

ACKNOWLEDGED AND AGREED:

 

PACIFIC ETHANOL, INC.,

as Parent

 

By: /s/ Bryon T. McGregor          

Name: Bryon T. McGregor

Title: Chief Financial Officer

 

 

 

 

AGENT AND LENDER

 

WELLS FARGO CAPITAL FINANCE, LLC,

as Agent and sole Lender

 

By: /s/ Carlos Valles                
Name: Carlos Valles

Title: Vice President

 

 

 

 

 

Signature Page to Amendment No. 4



   

 